BLODGETT, J.
Heard upon bill, answer and proof.
Bill brought to cancel a life insurance policy issued by complainant on the life of Thomas F. Fallon September 30, 1929, for the sum of $2,000, on the ground that certain answers made by said Fallon in his application for said policy were false.
The specific questions to which the answers are alleged false are:
“10. Have you had since childhood any of the following diseases or symptoms?
“D. High blood pressure, disease of heart or blood vessels, enlarged veins, anemia, or other diseases of the blood?”
To which the answer was “No”.
“15. Give below the name and address of every doctor * * * who has examined, prescribed for or treated you in the past five years.
“Give full particulars. If none, so state.”
The answer was “None since childhood”.
There is no question that the above answers were false.
This question is so fully discussed in two opinions of our Supreme Court recently handed down, viz.: The Prudential Insurance Co. of America vs. Tanenbaum, and Columbian National Life Ins. Co. vs. Industrial Trust Co., numbered 1018 and 1131 respectively, that it is unnecessary to write an elaborate rescript.
The bill is sustained.